DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “compound being more than” should instead be --compound of more than-- .  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “adding more than 500 parts by mass and 50,000 parts by mass or less” should instead be --adding from more than 500 parts by mass to 50,000 parts by mass or less--; “of phosphate ester” should be --of a phosphate ester--; “stirring after the addition” should instead be --stirring after the addition of the phosphate ester--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Regarding claim 1, the claim is rendered indefinite via the following: a) the claim ends with a period after the recitation of “100 parts by mass of the absorbing fine particles” as such the limitations occurring after the period cannot be considered as part of the claim 1 recitations (see below rejections wherein the limitations after the period are taken both outside of and within the claim); and b) the multiple sets of parenthesis in claim 1 render the claim indefinite and must be removed; It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting (for the purpose of further examination, it is taken that the text within the parenthesis further limits the claim). Appropriate correction is required. This includes claims 2-7 as they depend from claim 1. 
	Regarding claim 7, the claim is indefinite as a) it is not clear if the claim is an incomplete sentence/recitation and/or b) the metes and bounds of what is mean by “are high molecular” is not clear (high molecular weight is assumed for the purpose of this Office action). 
	Regarding claim 8, the claim is rendered indefinite via the following: a) it is not clear what is meant by “fine particle dispersion body”. For the purpose of this Office action, the term ‘body’ is taken to mean an article or molded body (or similar) comprising dispersed fine particles therein; and b) the multiple sets of parenthesis in claim 8 render the claim indefinite and must be removed; It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the 
	Regarding claim 14, the claim is indefinite as a) it is not clear if the claim is an incomplete sentence/recitation and/or b) the metes and bounds of what is mean by “are high molecular” is not clear (high molecular weight is assumed for the purpose of this Office action). 
Regarding claim 16, the claim is rendered indefinite via the following: a) the recitation of “and water, an organic solvent, a liquid resin, an oil and fat, a liquid plasticizer for the resin, a high molecular monomer, or a mixture of two or more selected from these groups” is awkwardly written and it is not clear what is being selected from and/or what must be present; b) the step of performing dispersion “treatment” is not clear and appears to be omitting essential method step(s) (MPEP 2172.01) such that it is not clear what constitutes the metes and bounds of “treatment”; and c) the multiple sets of parenthesis in claim 8 render the claim indefinite and must be removed; It is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting (for the purpose of further examination, it is taken that the text within the parenthesis further limits the claim).
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US PGPub 2012/0157587). NOTE: see the above 35 U.S.C. 112(b) rejection of claim 1 regarding the claim ending prior to the structural formula (1) recitation(s). 
Regarding claims 1-3 and 5, Meyer teaches polymer compositions, articles, moldings and glazings comprising a) at least one transparent thermoplastic plastic, b) at least one inorganic IR absorber, c) optionally inorganic nanoscale pigments, d) coloring agent(s) (abstract; [0038]-[0042]), and optionally e) further IR absorbers, f) demolding agents, g) UV absorbers, h) heat or processing stabilizers, and i) further additives ([0173]-[0177]). Meyer teaches the component b) is selected from fine particles of less than 200 nm ([0219]), and is preferably selected from tungsten compounds of the type: b1) WyOz, where W is tungsten, O is oxygen and z/y = 2.20-2.99 ([0093]-[0094]); and/or b2) MxWyOz, where W is tungsten, O is oxygen, M is selected from a plurality of alkali metals, alkaline earth metals and metals, preferably Cs, and where x/y = 0.001-1.000 and z/y = 2.2-3.0 ([0095]). Meyer teaches when tungsten compound are selected as b) they are present from 0.0075 to 0.0750 wt% ([0096]).
	Meyer further teaches the finely divided IR absorbing particles are introduced into the polymer matrix in the form of a dispersion, wherein the IR absorber particles are 
	Regarding claims 4 and 6, Meyer teaches the compositions, articles, glazings, moldings and dispersions as set forth above. Meyer further that the tungstates of the b)1 and b2) IR absorbers noted above have hexagonal tungsten-bronze structures ([0220]) and further teaches the surfaces of the b) IR absorbers can be treated with silane or coated with a titanium-, zirconium- or similar- based layer ([0224]).
	Regarding claim 7, Meyer teaches the compositions, articles, glazings, moldings and dispersions as set forth above. Meyer further teaches the dispersing agents for dispersing the IR absorbers are polymer dispersing agents (instant “high molecular”) ([0225]).




Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (WO 2017/130492 A1; using US PGPub 2019/0040251 for English language citations).
Regarding claims 1, 3, 7-8, 10 and 14-15, Kobayashi teaches polycarbonate compositions, and molded bodies there of (instant ‘body’) comprising a polycarbonate resin (C)(instant ‘medium’), having dispersed/mixed therein composite tungsten oxide fine particles (A) and weather resistance improver (B) (abstract; [0199]-[0200]; [0047]; [0068]). Kobayashi teaches the composite tungsten oxide fine particles (A) have the general formula MxWOy, wherein M is selected from Cs, Rb, K, Tl, In, Ba, Li, Ca, Sr, Fe, Sn, Al, Cu and Na, W is tungsten, O is oxygen and 0.1≤x≤0.5, and 2.2≤y≤3.0 ([0050]; [0070]-[0079]). Kobayashi further teaches weather resistance improver (B) is present from 0.1 to 20 parts by weight per 1 part by weight of (A) ([0054]), and is a compound of general formula (3) (see [0056]-[0060]; [0109]-[0140])(instant phosphite ester of instant structural formula (1)). Kobayashi further teaches that the particles (A) and the weathering resistance improver (B) are mixed with resin (C) ([0199]-[0201]) further teaches that the particles (A) are blended with the resin (C), prior to forming a molded body, in a state of mixture (A’), wherein mixing may be carried out in water or organic solvent (instant ‘medium’), and in the presence of surfactants (instant ‘medium’), pH adjustors, coupling agents, and epoxy resins (instant ‘medium’; instant ‘high molecular’)(instant ‘liquid dispersion’) ([0199]; [0201]).
Regarding claims 2 and 9, Kobayashi teaches the above compositions and molded bodies and further teaches the optional additional inclusion of further stabilizers 
	Regarding claims 4-6 and 11-13, Kobayashi teaches the above compositions and molded bodies and further teaches the (A) particles are composite tungsten oxide fine particles having a hexagonal crystal structure ([0080]), have a particle size of 200 nm or less ([0088]), and may be surface treated with metal oxides, nitrides or carbides of Si Zr, Ti and Al ([0200]-[0201]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US PGPub 2012/0157587) in view of Iwama et al. (US PGPub 2015/0225545).
NOTE: the rejection is further applicable to claims 1-7, in the alternative to the above 35 U.S.C. 102(a)(1) rejection. 
Regarding claims 8-10 and 12 (alt claims 1-3 and 5), Meyer teaches polymer compositions, articles, moldings and glazings (“body”) comprising a) at least one transparent thermoplastic plastic, b) at least one inorganic IR absorber, c) optionally inorganic nanoscale pigments, d) coloring agent(s) (abstract; [0038]-[0042]), and optionally e) further IR absorbers, f) demolding agents, g) UV absorbers, h) heat or processing stabilizers, and i) further additives ([0173]-[0177]). Meyer teaches the component b) is selected from fine particles of less than 200 nm ([0219]), and is preferably selected from tungsten compounds of the type: b1) WyOz, where W is tungsten, O is oxygen and z/y = 2.20-2.99 ([0093]-[0094]); and/or b2) MxWyOz, where W is tungsten, O is oxygen, M is selected from a plurality of alkali metals, alkaline earth metals and metals, preferably Cs, and where x/y = 0.001-1.000 and z/y = 2.2-3.0 ([0095]). Meyer teaches when tungsten compound are selected as b) they are present from 0.0075 to 0.0750 wt% ([0096]).
	Meyer further teaches the finely divided IR absorbing particles are introduced into the polymer matrix in the form of a dispersion (“body”), wherein the IR absorber particles are mixed with dispersing agents and optionally organic solvents ([0226]; [0227]; [0232][0233]) and wherein the IR absorbing particles are first mixed together with the h) heat/processing stabilizers ([0241]; [0254]) selected from phosphite compounds, phosphonate compounds, phosphine compounds and phenolic 
Meyer teaches a plurality of phosphite stabilizers which are phosphite ester compounds, and teaches the preferred phosphite is Irgafos® 168, i.e. tris(2,4-di-tert-butyl-phenyl)phosphite, etc. ([0241]). Meyer does not specifically teach a phosphite ester heat stabilizer of the structural formula (1). However, Iwama teaches resin compositions comprising metal oxide based IR absorbent particles (abstract; [0008]), wherein the particles are stabilized by combination with a phosphorous-based antioxidant to control yellowing. Iwama teaches phosphorous-based antioxidant stabilizers are most preferably selected from Irgafos® 168, GSY-P101, and Sumilizer GP ([0065]; see structure (23), instant phosphite ester of instant structural formula (1)). 
Iwama and Meyer are analogous art and are combinable because they are concerned with the same field of endeavor, namely phosphite stabilized resin compositions comprising IR absorbing particles. In view of the recognition by Iwama that Irgafos® 168 and Sumilizer GP are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the Irgafos® 168 of Meyer with the Sumilizer GP of Iwama and thereby arrive at the present invention.  Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable (See In re Ruff 118 USPQ 343 (CCPA 1958; MPEP 2144.06).
	Regarding claims 11 and 13 (alt claims 4 and 6), Meyer in view of Iwama renders obvious the compositions, articles, glazings, moldings and dispersions as set 
	Regarding claims 14-15 (alt claim 7), Meyer in view of Iwama renders obvious the compositions, articles, glazings, moldings and dispersions as set forth above. Meyer further teaches the dispersing agents for dispersing the IR absorbers are polymer dispersing agents (instant “high molecular”) including polyacrylates, polyethers, polyesters, polyurethanes, ([0225]; [0230]). Meyer also teaches the thermoplastic a) (also readable over a ‘dispersion medium’) is selected from polycarbonates, polyethylene terephthalate, polystyrenes, polyolefins, poly(meth)acrylates, etc. ([0089]).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (WO 2017/130492 A1; using US PGPub 2019/0040251 for English language citations).
Kobayashi teaches polycarbonate compositions, and molded bodies there of (instant ‘body’) comprising a polycarbonate resin (C)(instant ‘medium’), having dispersed/mixed therein composite tungsten oxide fine particles (A) and weather resistance improver (B) (abstract; [0199]-[0200]; [0047]; [0068]). Kobayashi teaches the composite tungsten oxide fine particles (A) have the general formula MxWOy, wherein M is selected from Cs, Rb, K, Tl, In, Ba, Li, Ca, Sr, Fe, Sn, Al, Cu and Na, W is tungsten, O is oxygen and 0.1≤x≤0.5, and 2.2≤y≤3.0 ([0050]; [0070]-[0079]). Kobayashi 
Kobayashi further teaches that the particles (A) and the weathering resistance improver (B) are mixed with resin (C) ([0199]-[0201]) further teaches that the particles (A) are blended with the resin (C) in a state of mixture (A’), wherein mixing may be carried out in water or organic solvent (instant ‘medium’), and in the presence of surfactants (instant ‘medium’), pH adjustors, coupling agents, and epoxy resins (instant ‘medium’; instant ‘high molecular’) ([0201]). Kobayashi does not specifically teach the order of mixing in which the component (B) is combined, however it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); see MPEP 2144.04; see also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).


	Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this section can be found in prior/above sections.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meyer et al. (US PGPub 2012/0157587).

	Meyer teaches the finely divided IR absorbing particles are introduced into the polymer matrix in the form of a dispersion, wherein the IR absorber particles are mixed with dispersing agents and optionally organic solvents ([0226]; [0227]; [0232][0233]), and wherein the IR absorbing particles are mixed together with the h) heat/processing stabilizers ([0241]; [0254]) selected from phosphite compounds, phosphonate compounds, phosphine compounds and phenolic antioxidants ([0241]-0244] see also [0245]-[0253]), and wherein the h) heat stabilizer amount is from 0.001 to 0.2 wt% ([0176]; [0261]). Meyer further teaches the dispersing agents for dispersing the IR absorbers are polymer dispersing agents (instant “high molecular”) ([0225]) and teaches preferred phosphite stabilizers includes 6-isooctyloxy-2,4,8,10-tetra-tert-butyl-12H-
Meyer anticipates the method as set forth above, or in the alternative it is noted that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); see MPEP 2144.04; see also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/Primary Examiner, Art Unit 1767